ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of RICHARD B. WEIL of NEWARK, who was admitted to the bar of this State in 1973, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4), RICHARD B. WEIL is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that RICHARD B. WEIL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RICHARD B. WEIL comply with Rule 1:20-20 dealing with suspended attorneys.